United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1707
Issued: February 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant filed a timely appeal from a February 3, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated January 25, 2016, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant generally asserts that his claim should be accepted and requests a
new second opinion evaluation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 24, 2015 appellant, then a supervisor of distribution and operations, filed an
occupational disease claim (Form CA-2) for assault and emotional distress. In a statement dated
January 24, 2015, he indicated that on September 23, 2014 employee J.S. hit him on the
shoulder. Appellant further related that on December 23, 2014 the employing establishment sent
him a Notice of Proposed Removal on the basis of witness statements regarding this incident and
this caused increased stress. He related that he was on administrative leave and had also filed a
traumatic injury claim (Form CA-1).2
By letter dated February 2, 2015, OWCP informed appellant of the evidence needed to
support his occupational disease claim and asked the employing establishment to respond.
In a February 16, 2015 statement, appellant related that he had been made the scapegoat
of the events of September 23, 2014. He maintained that omissions and actions by the
employing establishment, J.S., and the union caused embarrassment and humiliation. Appellant
related that he began supervising J.S. in approximately October 2001. He indicated that at about
4:08 a.m. on September 23, 2014 he sent several employees to help J.S. with automated parcel
and bundle sorter (APBS) processing and sent additional personnel to help him with additional
tasks. Appellant indicated that J.S. had several complaints about his duties that evening, and as
he left the unit, J.S. followed him, began yelling profanity at him, and tried to hit him in the face.
He indicated that he put up his right hand to protect himself. Appellant claimed that employees
witnessed that J.S. was the aggressor and some gave false statements, which led to the proposed
removal. He further alleged that the union had defamed him, and all this caused stress beginning
on or about January 15, 2015 when he was on administrative leave.
Appellant submitted a January 28, 2015 report in which Dr. Carlos M. Zapata, a
psychiatrist, evaluated appellant for depression. Dr. Zapata related that appellant had been on
administrative leave since September 2014 based on a false accusation made at work. He
performed a mental status examination and diagnosed depression, unspecified, with occupational
problems. On January 30, 2015 appellant was seen by a social worker for psychotherapy followup. The social worker reiterated Dr. Zapata’s diagnosis.3
The employing establishment forwarded an October 6, 2014 investigative memorandum
from the postal inspection service regarding the events of September 23, 2014, describing
witness statements with J.S., supervisors, and coworkers. J.S. maintained that appellant was the
aggressor. Supervisor J.N., who did not see any hitting, saw appellant and J.S. square off in a
fighting stance. An acting supervisor, R.R., saw J.S. first hit appellant in the face. She reported
the incident to Manager M.G. and witnessed appellant and J.S. hitting each other, maintaining
that appellant was trying to hit J.S. back. R.R. further indicated that appellant followed her
telling her what she should say in her written statement. Another coworker witnessed what
appeared to be a physical fight. The postal inspectors also interviewed appellant who indicated
2

A traumatic injury claim is not found in the record before the Board.

3
Appellant also submitted a January 21, 2015 treatment note regarding treatment for diabetes, completed by a
registered nurse.

2

that J.S. began to act crazy and make complaints using abusive language and told appellant to
shut up repeatedly. Appellant maintained that he did not hit J.S., who hit at him first but that he
held his right arm out. He related that R.R. changed her statement which, he believed, was done
at the request of M.G. Statements and photographs of T.S.’ hand were attached.
The employing establishment forwarded a Notice of Proposed Removal dated
December 11, 2014 based on his improper conduct on September 23, 2014. Statements
regarding the September 23, 2014 incident, grievances and Equal Employment Occupational
(EEO) claims filed against appellant including some settlements, statements regarding other
concerns, and photographs of J.S.’ hands were also submitted. An incident summary was
completed by Manager M.G. A letter of removal decision was issued on May 20, 2015, effective
May 26, 2015. This indicated that the charge of improper conduct was fully supported by the
evidence and warranted appellant’s removal from the employing establishment.
A statement of accepted facts (SOAF) dated August 13, 2015 indicated that the sole
accepted factor was that on September 23, 2014 appellant and J.S. engaged in a verbal altercation
and physical assault.
In September 2015 OWCP referred appellant to Dr. Benjamin A. Carey, a Board-certified
psychiatrist, for a second opinion evaluation. In a November 21, 2015 report, Dr. Carey noted
his review of the SOAF and questions provided by OWCP. He noted that his office sent a
development questionnaire to appellant for completion before the appointment, but that when
appellant arrived he had not completed the questionnaire. Appellant acknowledged that he got
into an altercation on September 23, 2014 and this, along with his termination, caused
psychological stress. He related that he had a previous conflict with a manager at another facility
in 2011 or 2012, and then transferred to the employing establishment. Following review of the
record, psychological testing,4 and mental status evaluation, Dr. Carey diagnosed adjustment
disorder with mixed anxiety and depressed mood, improved, related to being terminated from his
job following the altercation with J.S. in September 2014. He included a provisional diagnosis
of another adjustment disorder due to a conflict with management in approximately 2012.
Dr. Carey also diagnosed dependent, schizoid, and passive-aggressive features. He concluded
that appellant could be gainfully employed, had no residuals from the employment injury, and
had no work restrictions.
By decision dated January 25, 2016, OWCP denied the claim, finding that the medical
evidence submitted was insufficient to establish causal relationship between the accepted
employment factor and a diagnosed emotional condition.
On March 4, 2016 appellant requested reconsideration. He submitted no additional
evidence or argument. In a nonmerit decision dated March 22, 2016, OWCP denied
reconsideration of the merits of the claim. It noted no additional evidence was received.
Appellant again requested reconsideration on January 30, 2017. He asserted that the
evidence of record supported that his claim should be accepted. Appellant submitted one page of
the Notice of Proposed Removal, and a November 17, 2014 investigation interview with R.R.
4

A copy of psychological test results is found in the record.

3

In a February 3, 2017 decision, OWCP found that, as appellant’s reconsideration request
was untimely filed and failed to present clear evidence of error, his request for reconsideration
was denied.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 When determining the one-year period for
requesting reconsideration, the last day of the period should be included unless it is a Saturday,
Sunday, or a federal holiday.6 Timeliness is determined by the document receipt date, as
indicated by the “received date” in OWCP’s Integrated Federal Workers’ Compensation
System.7 The Board has found that the imposition of the one-year limitation does not constitute
an abuse of discretionary authority granted OWCP under section 8128 of FECA.8
OWCP may not deny an application for review solely on the grounds that the application
was untimely filed. When an application for review is untimely filed, it must nevertheless
undertake a limited review to determine whether the application demonstrated clear evidence of
error.9 OWCP’s regulations and procedures provide that OWCP will reopen a claimant’s case
for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review demonstrates clear evidence of error on the
part of OWCP.10
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit, and
must manifest on its face that OWCP committed an error. Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error. It is not enough to merely show that the evidence could be
construed so as to produce a contrary conclusion. This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP. To
demonstrate clear evidence of error, the evidence submitted must be of sufficient probative value
to prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.11
5

20 C.F.R. § 10.607(a).

6
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
also M.A., Docket No. 13-1783 (issued January 2, 2014).
7

Federal (FECA) Procedure Manual, id. at Chapter 2.1602.4(b) (February 2016).

8

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

9

See 20 C.F.R. § 607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

10

20 C.F.R. § 607(b); Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.5(a) (February 2016).

11

Robert G. Burns, 57 ECAB 657 (2006).

4

OWCP procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error. Evidence such as a detailed, well-rationalized medical report which, if submitted
before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.12 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP.13
ANALYSIS
The only decision before the Board in this appeal is the February 3, 2017 nonmerit
decision in which OWCP denied appellant’s request for reconsideration because the request was
untimely filed and failed to demonstrate clear evidence of error. Appellant requested
reconsideration regarding denial of his occupational disease claim for an emotional condition.
The Board finds that as appellant’s request for reconsideration was received by OWCP on
January 30, 2017, more than one year after the most recent merit decision on this issue dated
January 25, 2016, the reconsideration request was untimely filed.14
The Board also finds that appellant failed to demonstrate clear evidence of error. In his
January 30, 2017 reconsideration request, appellant maintained that the record established that
his claim should be accepted. He submitted one page of the Notice of Proposed Removal which
was previously of record, and a November 17, 2014 statement from R.R. While this statement
was not previously of record, it merely described the September 23, 2014 altercation between
appellant and J.S., an accepted employment factor.
The merit issue in this case is whether appellant has established that a diagnosed
condition was causally related to the accepted employment factor. He submitted no additional
medical evidence following the January 25, 2016 merit decision.
The term “clear evidence of error” is intended to represent a difficult standard, and the
argument provided here is not the type of positive, precise and explicit evidence which
manifested on its face that OWCP committed an error.15 Evidence such as a detailed, wellrationalized medical report which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development, is not clear evidence of error.16
As the evidence and argument submitted are of insufficient probative value to shift the
weight in favor of appellant and raise a substantial question as to the correctness of the
January 25, 2016 OWCP merit decision, appellant has not established that OWCP committed
12

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.5(a) (February 2016); J.S., Docket No.
16-1240 (issued December 1, 2016).
13

See D.S., Docket No. 17-0407 (issued May 24, 2017).

14

20 C.F.R. § 10.607(a) (2011).

15

Supra note 11.

16

E.D., Docket No. 16-0708 (issued January 17, 2017).

5

error.17 The Board therefore finds that in accordance with Board precedent, OWCP properly
performed a limited review of the argument and evidence submitted by appellant with his
January 30, 2017 reconsideration request to ascertain whether it demonstrated clear evidence of
error in its January 25, 2016 decision. OWCP correctly determined that it did not, and thus
properly denied appellant’s untimely request for merit reconsideration on that basis.18
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to demonstrate clear evidence of error. OWCP, therefore, properly denied a merit review of his
claim.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

D.S., Docket No. 14-0012 (issued March 18, 2014).

18

20 C.F.R. § 10.607(b) (2011); see D.G., 59 ECAB 455 (2008).

6

